United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Deland, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0509
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 7, 2019 appellant filed a timely appeal from a December 4, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $8,471.78 for the period August 7 through October 13, 2018; and (2) whether OWCP

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 4, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

properly found appellant at fault in the creation of the overpayment, thereby precluding waiver of
recovery of the overpayment.
FACTUAL HISTORY
On August 22, 2017 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 11, 2017 she sustained finger, knee, and back injuries
when she tripped and fell while in the performance of duty. She did not initially stop work. On
September 19, 2017 OWCP accepted the claim for fracture of unspecified phalanx, unspecified
sprain of left thumb, fracture of unspecified carpal bone in left wrist, right knee abrasion, and strain
of muscle, fascia, and tendon of lower back. On July 17, 2018 it authorized carpal tunnel surgery.
On July 23, 2018 appellant underwent left carpal tunnel surgery. In a work capacity
evaluation (Form OWCP-5c) dated August 6, 2018, her attending physician, Dr. Richard Harrison,
a Board-certified orthopedic surgeon, indicated that she could not return to her job without
restrictions. Appellant returned to full-time modified work on August 7, 2018.
On August 13, 2018 appellant submitted a claim for compensation (Form CA-7) for leave
without pay (LWOP) for total disability for the period July 23 through August 3, 2018. Beginning
August 30, 2018 she submitted Form CA-7s for intermittent LWOP for the period August 4
through October 26, 2018, with supporting time analysis forms (Form CA-7a) listing dates and
hours of work claimed for medical appointments and therapy.
In a letter dated September 12, 2018, OWCP outlined appellant’s entitlement to
compensation benefits. An attached Form EN1049 instructed that, if appellant worked during any
portion of the covered period, and compensation payments were received via either paper check
or for payments sent by electronic funds transfer (EFT), she was to return the payment to OWCP
even if she had already advised OWCP that she was working. It noted that she was expected to
monitor her EFT deposits carefully, at least every two weeks.
By letter dated October 31, 2018, OWCP advised appellant of its preliminary
determination that she had received an $8,471.78 overpayment of compensation because she
received total disability compensation for the period August 7 through October 13, 2018 after she
had returned to full-time modified work. It also made a preliminary finding that she was at fault
in the creation of the overpayment because she had accepted payments that she knew, or reasonably
should have known, to be incorrect. OWCP noted that during the period July 24 through
August 18, 2018 appellant received a net amount of $3,250.82, which equated to $1,500.38 for the
period August 7 through 18, 2018; during the period August 19 through September 15, 2018
appellant received a net amount of $3,485.70; and during the period September 16 through
October 13, 2018 appellant again received a net amount of $3,485.70. Therefore, because
appellant had returned to full-time modified-duty employment she was overpaid in the amount of
$8,471.78. OWCP advised appellant that she could submit evidence challenging the fact, amount,
or finding of fault, and request waiver of recovery of the overpayment. Additionally, it informed
her that, within 30 days, she could request a telephone conference, a final decision based on the
written evidence, or a prerecoupment hearing. OWCP requested that she complete the
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. It afforded appellant 30 days for a response.

2

On December 4, 2018 OWCP received appellant’s Form OWCP-20. Appellant indicated
that her monthly income was $1,779.48, and listed her monthly expenses including $1,200.00 for
her mortgage, $350.00 for food, $20.00 for clothing, $150.00 for utilities, $300.00 for
miscellaneous expenses, and $985.00 for two creditors resulting in total monthly expenses of
$3,005.00. She reported a checking account balance of $156.31 and a savings account balance of
$252.91, for a total of $409.22 in assets. Appellant asserted that she submitted correct Form CA-7s
for intermittent LWOP for the periods of overpayment, and therefore she was not at fault in the
creation of the overpayment. She noted that she thought the excess payments were “catch-up”
payments and requested waiver of recovery of the overpayment as repayment would result in great
financial hardship.
By decision dated December 4, 2018, OWCP finalized the overpayment determination,
finding that an overpayment of compensation in the amount of $8,471.78 occurred for the period
August 7 through October 13, 2018. It found that appellant was at fault in the creation of the
overpayment as she had accepted compensation payments she knew were incorrect. OWCP
directed her to repay the overpayment through monthly payments of $100.00.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8129(a) of FECA provides, in pertinent part, that when
an overpayment has been made to an individual under this subchapter because of an error of fact
or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.5 OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation.6
ANALYSIS -- ISSUE 1
The Board finds that this case in not in posture for decision.
The evidence of record established that appellant returned to full-time modified work for
the employing establishment on August 7, 2018, but continued to receive full wage-loss
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8116(a).

6
J.L., id.; K.E., id.; B.H., Docket No. 09-0292 (issued September 1, 2009); Federal (FECA) Procedure Manual,
Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).

3

compensation through October 13, 2018. As noted above, a claimant is not entitled to receive
compensation for total disability during a period in which he or she had actual earnings. Therefore,
an overpayment of compensation was created in this case.7
With regard to the amount of overpayment OWCP found an overpayment of compensation
in the amount of $8,471.78 for the period August 7 through October 13, 2018.
The Board finds however, with regard to the amount of the overpayment, that the record
reflects that appellant had filed several claims for compensation (Form CA-7) and accompanying
time analysis forms (Form CA-7a) following her return to work on August 7, 2018. The record
does not reflect that OWCP has developed the issue of appellant’s entitlement to intermittent wageloss compensation after her return to work on August 7, 2018 by requesting information from the
employing establishment regarding appellant’s time lost from work as set forth on her claims for
compensation prior to the calculation of the overpayment. OWCP’s October 31, 2018 preliminary
notice and December 4, 2018 final overpayment decision did not address appellant’s claimed or
actual wage-loss compensation during the period in question. Due to these omissions, the Board
is unable to adequately review this aspect of the case to determine the amount of overpayment of
compensation, if any. A claimant is entitled to an overpayment decision that clearly explains how
the amount was calculated.8 The Board finds that the overpayment decision in this case does not
provide such an explanation. Therefore, the amount of overpayment has not been established.
On remand OWCP shall determine whether appellant was entitled to additional wage-loss
compensation during the period August 7 to October 13, 2018. It shall then determine the exact
amount of the overpayment in compensation which occurred during the relevant period. OWCP
should thereafter issue a new preliminary overpayment determination, with an appropriate
overpayment action request form, an overpayment recovery questionnaire, and instructions for her
to provide supporting financial information. After it has further developed the case record, a
de novo decision shall be issued.9
CONCLUSION
The Board finds that OWCP correctly determined the fact of the overpayment for the
period August 7 through October 13, 2018. The Board further finds, however, that the amount of
the overpayment is not in posture for a decision.10

7

See supra note 6.

8

C.G., Docket No. 18-1655 (issued June 14, 2019).

9

Docket No. 13-1619 (issued February 24, 2014).

10

In light of the Board’s disposition as to Issue 1, Issue 2 is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision of the Board.
Issued: August 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

